DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, 12 and 15-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claim(s) 11 and 19 recite(s) a device comprising
-receiving a bill of materials and determine controlled material information from the bill of materials, the material information comprising at least material category information
-determine an extraction logic matching the material category information and extract material information from the controlled material information according to the extraction logic

-obtain description information of material from the bill of materials
-determine the material category information corresponding to the material according to the obtained description information
-determine that the material corresponding to the material category information is within a control range according to the material category information
-search the bill of materials according to the material category information, and obtain material information comprised by the material corresponding to the material category information, 
-predetermine a first mapping relationship between the material category information and a control identifier, wherein the control identifier is configured to indicate that a material marked with the control identifier is within the control range; 
-determine whether there is a control identifier matching the determined material category information according to the first mapping relationship
-determine that the material corresponding to the material category information is within the control range in the case that there is the control identifier matching the determined material category information. 
for transmitting information, the information relates to business purchases, materials used in manufacturing, and how they both are used in conjunction for a production process. 

The additional elements include a determining circuit, extracting circuit, storing circuit, a manufacturing execution system, memory and processor.
This judicial exception is not integrated into a practical application because the presence of a circuit is an element, but The memory and processor fail under the same reasons as being used to apply the abstract idea. The manufacturing execution system is introduced to store information into a material library, and is used to extract material from the material library, but the circuits presented are not used to control the execution system, but rather gather information and make determination on materials before actual execution. The mention of the system does not provide any actions on the manufacturing execution system, and therefore is just adding extra solution activity to the judicial exception under 2106.05(g), and does not provide integration into practical application. 

Dependent 20 incorporate the entirety of claim 1, but add additional elements comprising a computer-readable storage medium. The elements are not improved by the abstract idea, but are merely used to implement the idea. The computer elements being used as a tool to implement an abstract idea, without integration of those computer elements with the method steps, are used to “apply” the judicial exception, and therefore remain rejected under 101.
Dependent claim 12 adds the elements of a generating circuit, obtaining circuit, and verifying circuit. The additional circuits do not provide additional elements that are more than computer elements to “apply” the judicial exception, and therefore remain rejected under 101.
Dependent claim 15 adds the elements of a decomposing circuit, an allocating circuit, and an establishing circuit. The additional circuits do not provide additional elements that are more than computer elements to “apply” the judicial exception, and therefore remain rejected under 101.
Dependent claims 16-18 and 21-27 do not include any additional elements, and the addition of more descriptive language that is part of the abstract idea, does not change the circuit or how the additional limitations are applied to different circuits, therefore they remain rejected under 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, and 19-22  is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2003/0150909 A1 Markham et al.

Regarding claim 11, Markham discloses a device of automatically transmitting data information (Markham Abstract, data about bill of materials is analyzed and stored; Para. [0126-0127] the information may be transmitted through a variety of different systems), comprising: a determining circuit, configured to receive a bill of materials and determine controlled material information from the bill of materials, the material information comprising at least material category information (Markham Para. [0009] obtaining bill of materials associated with a product to be manufactured; Para. [0013] the interface module obtains data associated with a material; Para. [0196] the system may be operated on simple circuits); an extracting circuit, configured to determine an extraction logic matching the material category information and extract material information from the controlled material information according to the extraction logic (Markham Para. [0171] the control system is able to obtain data about the materials and control the output; Para. [0162] the bill of materials may include labels, and specific information about the materials may be contained in the material data associated and extracted; Para. [0196] the system may be operated on simple circuits); and a storing circuit, configured to store the material information extracted by the extracting circuit into a material library of a manufacturing execution system to control an extraction of a material from the material library for production in a production process according to the material information (Markham Para. [0074-0075] the raw materials may be stored within a database; Para. [0091] the PIPE database may be updated when materials are used for production, and updated to reduce waste and over ordering of raw materials; Para. [0196] the system may be operated on simple circuits), 
wherein the determining circuit is further configured to: 
obtain description information of a material from the bill of materials (Markham Para. [0009-0010] data associated with the material is obtained; the materials information includes recommended specifications specific to that material); 
determine the material category information corresponding to the material according to the obtained description information (Markham Para. [0010] the material specification includes production information, and compared and confirmed); 
determine that the material corresponding to the material category information is within a control range according to the material category information (Markham Para. [0010] the materials include information about the recommended specifications, and the specification includes a threshold); 
and search the bill of materials according to the material category information, and obtain material information comprised by the material corresponding to the material category information (Markham Para. [0009-0010] data associated with the material is obtained; the materials information includes recommended specifications specific to that material), 
and wherein the determining circuit is further configured to: 
predetermine a first mapping relationship between the material category information and a control identifier, wherein the control identifier is configured to indicate that a material marked with the control identifier is within the control range (Markham Para. [0136] the raw materials may include a smart tag, and the smart tag may be used to verify the record is correct, and accurate; Para. [0137] the smart tag may include deviation information, and include instructions on how to proceed outside of the threshold; when the tagged raw materials meet the production requirements, the materials are selected and used to manufacture products); 
determine whether there is a control identifier matching the determined material category information according to the first mapping relationship (Markham Para. [0136] the raw materials may include a smart tag, and the smart tag may be used to verify the record is correct, and accurate; Para. [0137] the smart tag may include deviation information, and include instructions on how to proceed outside of the threshold; when the tagged raw materials meet the production requirements, the materials are selected and used to manufacture products); 
and determine that the material corresponding to the material category information is within the control range in the case that there is the control identifier matching the determined material category information (Markham Para. [0136] the raw materials may include a smart tag, and the smart tag may be used to verify the record is correct, and accurate; Para. [0137] the smart tag may include deviation information, and include instructions on how to proceed outside of the threshold; when the tagged raw materials meet the production requirements, the materials are selected and used to manufacture products).

Regarding claim 12, modified Markham discloses the device according to claim 11, further comprising: a generating circuit, configured to generate a rule template configured to verify the material information and generate a first identifier corresponding (Markham Para. [0130-0131] the STORM pipeline monitors the raw materials, and assigns an identifier with information about the materials; Para. [0166] the material information may be verified using RFID scanners); a obtaining circuit, configured to obtain the first identifier corresponding to the material information of the material in response to the extraction of the material from the material library (Markham Para. [0131] when the material arrives at the mill, the identifier may be used to obtain information about the material provided by STORM); and a verifying circuit, configured to verify whether the first identifier is the same as a first identifier marked on a material entity (Markham Para. [0011] the bill of materials is matched with specific needs of the manufacturing process before proceeding; Para. [0173] process and materials are matched); wherein the determining circuit is further configured to determine to release the material entity into production in the case that the first identifier is the same as the first identifier marked on the material entity (Markham Para. [0173] if the materials do not match with the production, then the production is shut down until the correct materials are found, that would mean if they do match, the production process will proceed as usual).

Regarding claim 19, Markham discloses an electronic device, comprising: a memory, a processor and a program stored in the memory and executable by the processor, wherein the processor is configured to execute the program to perform (Markham Para. [0245] the entire process may be implemented on computers, through processors; Para. [0282] the computing devices have access to computer-readable instructions on memory devices) receiving a bill of materials (Markham Para. [0009] obtaining bill of materials associated with a product to be manufactured; Para. [0013] the interface module obtains data associated with a material; Para. [0196] the system may be operated on simple circuits); determining controlled material information from the bill of materials, the material information comprising at least material category information (Markham Para. [0009] obtaining bill of materials associated with a product to be manufactured; Para. [0013] the interface module obtains data associated with a material; Para. [0196] the system may be operated on simple circuits); determining an extraction logic matching the material category information; extracting material information from the controlled material information according to the extraction logic (Markham Para. [0171] the control system is able to obtain data about the materials and control the output; Para. [0162] the bill of materials may include labels, and specific information about the materials may be contained in the material data associated and extracted; Para. [0196] the system may be operated on simple circuits); and storing the extracted material information into a material library of a manufacturing execution system to control an extraction of a material from the material library for production in a production process according to the material information (Markham Para. [0074-0075] the raw materials may be stored within a database; Para. [0091] the PIPE database may be updated when materials are used for production, and updated to reduce waste and over ordering of raw materials; Para. [0196] the system may be operated on simple circuits), wherein the processor is configured to (Markham Para. [0009-0010] data associated with the material is obtained; the materials information includes recommended specifications specific to that material); determining the material category information corresponding to the material according to the description information (Markham Para. [0010] the material specification includes production information, and compared and confirmed); determining that the material corresponding to the material category information is within a control range according to the material category information (Markham Para. [0010] the materials include information about the recommended specifications, and the specification includes a threshold); and searching the bill of materials according to the material category information, and obtaining material information comprised by the material corresponding to the material category information (Markham Para. [0009-0010] data associated with the material is obtained; the materials information includes recommended specifications specific to that material), and wherein the processor is configured to execute the program to perform: predetermining a first mapping relationship between the material category information and a control identifier, wherein the control identifier is configured to indicate that a material marked with the control identifier is within the control range (Markham Para. [0136] the raw materials may include a smart tag, and the smart tag may be used to verify the record is correct, and accurate; Para. [0137] the smart tag may include deviation information, and include instructions on how to proceed outside of the threshold; when the tagged raw materials meet the production requirements, the materials are selected and used to manufacture products); determining whether there is a control identifier matching the determined material category information according to the first mapping relationship (Markham Para. [0136] the raw materials may include a smart tag, and the smart tag may be used to verify the record is correct, and accurate; Para. [0137] the smart tag may include deviation information, and include instructions on how to proceed outside of the threshold; when the tagged raw materials meet the production requirements, the materials are selected and used to manufacture products); and determining that the material corresponding to the material category information is within the control range in the case that there is the control identifier matching the determined material category information (Markham Para. [0136] the raw materials may include a smart tag, and the smart tag may be used to verify the record is correct, and accurate; Para. [0137] the smart tag may include deviation information, and include instructions on how to proceed outside of the threshold; when the tagged raw materials meet the production requirements, the materials are selected and used to manufacture products).

Regarding claim 20, Markham discloses a computer-readable storage medium storing a computer program, wherein the computer program is executed to perform the method of automatically transmitting data information according to claim 1 (Markham Para. [0245] the entire process may be implemented on computers, through processors; Para. [0282] the computing devices have access to computer-readable instructions on memory devices).

Regarding claim 21, Markham teaches the electronic device according to claim 19, wherein the receiving the bill of materials comprises receiving the bill of materials sent by a product lifecycle management through an enterprise service bus (Markham Para. [0036] the PIPE system can track all data events, including the starting materials, and entire process materials; Para. [0139] the data about materials may be connected through a variety of vendors, and accessed through a manufacturer database).

Regarding claim 22, Markham teaches the electronic device according to claim 21, further comprising: generating a rule template configured to verify the material information (Markham Para. [0166] the material information may be verified using RFID scanners); generating a first identifier corresponding to the material information according to a plurality of attribute information comprised in the material information of the material library through the rule template (Markham Para. [0130-0131] the STORM pipeline monitors the raw materials, and assigns an identifier with information about the materials); obtaining the first identifier corresponding to the material information of the material in response to the extraction of the material from the material library (Markham Para. [0131] when the material arrives at the mill, the identifier may be used to obtain information about the material provided by STORM); verifying whether the first identifier is the same as a first identifier marked on a material (Markham Para. [0011] the bill of materials is matched with specific needs of the manufacturing process before proceeding; Para. [0173] process and materials are matched); and determining to release the material entity into production in the case that the first identifier is the same as the first identifier marked on the material entity (Markham Para. [0173] if the materials do not match with the production, then the production is shut down until the correct materials are found, that would mean if they do match, the production process will proceed as usual).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0150909 A1 Markham et al. in view of US 8,103,694 B1 Topolovac et al. 

Regarding claim 15, Markham discloses the device according to claim 11. Markham fails to explicitly disclose further comprising: a decomposing circuit, configured to decompose the material category information into a plurality of material types and obtain a correspondence relationship between the material category information and the (Topolovac Abstract, storing and managing BOM) and teaches further comprising: a decomposing circuit, configured to decompose the material category information into a plurality of material types and obtain a correspondence relationship between the material category information and the plurality of material types (Topolovac Col. 11, Lns. 22-40, the list of elements may be further analyzed, and those elements may be categorized and grouped; Col. 7, Lns. 31-38, the entire process may occur within a computer environment, and computer process information using processor, which are electronically circuits); an allocating circuit, configured to allocate preset extraction logics to the plurality of material types (Topolovac Col. 18, Lns. 51-65, BOM information is extracted for specific materials, and like items may be grouped, and subcategories may also be formed; Col. 7, Lns. 31-38, the entire process may occur within a computer environment, and computer process information using processor, which are electronically circuits); and an establishing circuit, configured to establish a second mapping relationship between each of the plurality of material types and a corresponding preset extraction logic (Topolovac Col. 22, Lns. 27-45, a variety of schemes may be entered to specifically categorize bill of materials based on the users preference; Col. 7, Lns. 31-38, the entire process may occur within a computer environment, and computer process information using processor, which are electronically circuits). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Markham with the additional subcategorization of Topolovac. The motivation for doing so would be to map and group all applicable materials together, to closely monitor the manufacturing process waste (Topolovac Col. 6, Lns. 36-54, every BOM is analyzed and group to get an overall picture of the materials present and used for a manufacturing process).

Regarding claim 16, modified Markham teaches the device according to claim 15. Markham fails to explicitly disclose wherein the establishing circuit is further configured to: predetermine a correspondence relationship between the material category information and a coding segment, wherein the coding segment is obtained by coding the material category information using a customized coding method; and establish a third mapping relationship between the material category information, the coding segment, the preset extraction logic and the plurality of material types by storing the correspondence relationship between the material category information and the plurality of material types, the second mapping relationship and the correspondence relationship between the material category information and the coding segment into a same data mapping table; the determining circuit is further configured to determine the extraction logic matching the material category information according to the material category information and the third mapping relationship. Topolovac teaches wherein the establishing circuit is further configured to: predetermine a correspondence relationship between the material category information and a coding segment, wherein the coding segment is obtained by coding the material category information using a customized (Topolovac Col. 22, Lns. 27-45, a variety of schemes may be entered to specifically categorize bill of materials based on the users preference, and the materials may be given a specific identifier); and establish a third mapping relationship between the material category information, the coding segment, the preset extraction logic and the plurality of material types by storing the correspondence relationship between the material category information and the plurality of material types, the second mapping relationship and the correspondence relationship between the material category information and the coding segment into a same data mapping table (Topolovac Col. 12, Lns. 24-40, the information about the materials are stored in tables, and how they relate may also be found; Col. 22, Lns. 27-45, a variety of schemes may be entered to specifically categorize bill of materials based on the users preference, and the materials may be given a specific identifier); the determining circuit is further configured to determine the extraction logic matching the material category information according to the material category information and the third mapping relationship (Topolovac Col. 22, Lns. 27-45, a variety of schemes may be entered to specifically categorize bill of materials based on the users preference, and the materials may be given a specific identifier). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Markham with the additional subcategorization of Topolovac. The motivation for doing so would be to map and group all applicable materials together, to closely monitor the manufacturing process waste (Topolovac Col. 6, Lns. 36-54, every BOM is analyzed and group to get an overall picture of the materials present and used for a manufacturing process).

Regarding claim 17, modified Markham teaches the device according to claim 16, wherein the extracting circuit is further configured to: obtain description information of a material from the controlled material information (Markham Para. [0009-0010] data associated with the material is obtained; the materials information includes recommended specifications specific to that material); determine the material category information corresponding to the material according to the description information (Markham Para. [0010] the material specification includes production information, and compared and confirmed). Markham fails to explicitly disclose search the data mapping table through the material category information and obtain the preset extraction logic corresponding to the material category information; determine whether there is an extraction logic matching the description information in the preset extraction logic; and extract the material information comprised by the material corresponding to the description information in the case that there is the extraction logic matching the description information in the preset extraction logic. Topolovac teaches search the data mapping table through the material category information and obtain the preset extraction logic corresponding to the material category information (Topolovac Col. 22, Lns. 27-45, a variety of schemes may be entered to specifically categorize bill of materials based on the users preference); determine whether there is an extraction logic matching the description information in the preset extraction logic (Topolovac Col. 19, Lns. 17-30, the database is able to identify the BOM, the specific materials on the BOM that qualify for a specific relationship, and using that relationship to match throughout the data field); and extract the material information comprised by the material corresponding to the description information in the case that there is the extraction logic matching the description information in the preset extraction logic (Topolovac Col. 19, Lns. 20-31, extracting information from the element table, aggregating and forming a list of grouped materials). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Markham with the additional matching of subcategories found on a BOM of Topolovac. The motivation for doing so would be to map and group all applicable materials together, to closely monitor the manufacturing process waste (Topolovac Col. 6, Lns. 36-54, every BOM is analyzed and group to get an overall picture of the materials present and used for a manufacturing process).

Regarding claim 18, modified Markham teaches the device according to claim 17. Markham fails to explicitly disclose wherein the extracting circuit is further configured to: obtain the extraction logic matching the description information in the case that there is the extraction logic matching the description information in the preset extraction logic; search the data mapping table through the extraction logic and obtain a material type corresponding to the extraction logic ; determine a matching relationship between the description information and the material type according to the material type corresponding to the extraction logic; and determine the material type to which the material information comprising the description information belongs according to the matching relationship between the description information and the material type. (Topolovac Col. 22, Lns. 27-45, a variety of schemes may be entered to specifically categorize bill of materials based on the users preference; Col. 19, Lns. 17-30, the database is able to identify the BOM, the specific materials on the BOM that qualify for a specific relationship, and using that relationship to match throughout the data field); search the data mapping table through the extraction logic and obtain a material type corresponding to the extraction logic (Topolovac Col. 12, Lns. 24-40, the information about the materials are stored in tables, and how they relate may also be found; Col. 22, Lns. 27-45, a variety of schemes may be entered to specifically categorize bill of materials based on the users preference, and the materials may be given a specific identifier); determine a matching relationship between the description information and the material type according to the material type corresponding to the extraction logic (Topolovac Col. 19, Lns. 17-30, the database is able to identify the BOM, the specific materials on the BOM that qualify for a specific relationship, and using that relationship to match throughout the data field); and determine the material type to which the material information comprising the description information belongs according to the matching relationship between the description information and the material type (Topolovac Col. 19, Lns. 20-31, extracting information from the element table, aggregating and forming a list of grouped materials). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Markham with (Topolovac Col. 6, Lns. 36-54, every BOM is analyzed and group to get an overall picture of the materials present and used for a manufacturing process).

Regarding claim 23, Markham teaches the electronic device according to claim 19. Markham fails to explicitly disclose wherein prior to the determining the extraction logic matching the material category information, the method further comprises: decomposing the material category information into a plurality of material types, and obtaining a correspondence relationship between the material category information and the plurality of material types; allocating preset extraction logics to the plurality of material types; and establishing a second mapping relationship between each of the plurality of material types and a corresponding preset extraction logic. Topolovac teaches wherein prior to the determining the extraction logic matching the material category information, the method further comprises: decomposing the material category information into a plurality of material types, and obtaining a correspondence relationship between the material category information and the plurality of material types (Topolovac Col. 11, Lns. 22-40, the list of elements may be further analyzed, and those elements may be categorized and grouped); allocating preset extraction logics to the plurality of material types (Topolovac Col. 18, Lns. 51-65, BOM information is extracted for specific materials, and like items may be grouped, and subcategories may also be formed); and establishing a second mapping relationship between each of the plurality (Topolovac Col. 22, Lns. 27-45, a variety of schemes may be entered to specifically categorize bill of materials based on the users preference). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Markham with the additional subcategorization of Topolovac. The motivation for doing so would be to map and group all applicable materials together, to closely monitor the manufacturing process waste (Topolovac Col. 6, Lns. 36-54, every BOM is analyzed and group to get an overall picture of the materials present and used for a manufacturing process).

Regarding claim 24, modified Markham teaches the electronic device according to claim 23. Markham fails to explicitly disclose further comprising: predetermining a correspondence relationship between the material category information and a coding segment, wherein the coding segment is obtained by coding the material category information using a customized coding method; and establishing a third mapping relationship between the material category information, the coding segment, the preset extraction logic and the plurality of material types by storing the correspondence relationship between the material category information and the plurality of material types, the second mapping relationship and the correspondence relationship between the material category information and the coding segment into a same data mapping table. Topolovac teaches further comprising: predetermining a correspondence relationship between the material category information and a coding segment, wherein the coding segment is obtained by coding the material category information using a (Topolovac Col. 22, Lns. 27-45, a variety of schemes may be entered to specifically categorize bill of materials based on the users preference, and the materials may be given a specific identifier); and establishing a third mapping relationship between the material category information, the coding segment, the preset extraction logic and the plurality of material types by storing the correspondence relationship between the material category information and the plurality of material types, the second mapping relationship and the correspondence relationship between the material category information and the coding segment into a same data mapping table (Topolovac Col. 12, Lns. 24-40, the information about the materials are stored in tables, and how they relate may also be found; Col. 22, Lns. 27-45, a variety of schemes may be entered to specifically categorize bill of materials based on the users preference, and the materials may be given a specific identifier). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Markham with the additional subcategorization of Topolovac. The motivation for doing so would be to map and group all applicable materials together, to closely monitor the manufacturing process waste (Topolovac Col. 6, Lns. 36-54, every BOM is analyzed and group to get an overall picture of the materials present and used for a manufacturing process).

Regarding claim 25, modified Markham teaches the electronic device according to claim 24. Markham fails to explicitly disclose wherein the determining the extraction logic matching the material category information comprises determining the extraction logic matching the material category information according to the material category (Topolovac Col. 22, Lns. 27-45, a variety of schemes may be entered to specifically categorize bill of materials based on the users preference, and the materials may be given a specific identifier). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Markham with the additional subcategorization of Topolovac. The motivation for doing so would be to map and group all applicable materials together, to closely monitor the manufacturing process waste (Topolovac Col. 6, Lns. 36-54, every BOM is analyzed and group to get an overall picture of the materials present and used for a manufacturing process).

Regarding claim 26, modified Markham teaches the electronic device according to claim 25, wherein the extracting the material information from the controlled material information according to the extraction logic comprises: obtaining description information of a material from the controlled material information (Markham Para. [0009-0010] data associated with the material is obtained; the materials information includes recommended specifications specific to that material); determining the material category information corresponding to the material according to the description information (Markham Para. [0010] the material specification includes production information, and compared and confirmed). Markham fails to explicitly disclose searching the data mapping table through the material category (Topolovac Col. 22, Lns. 27-45, a variety of schemes may be entered to specifically categorize bill of materials based on the users preference); determining whether there is an extraction logic matching the description information in the preset extraction logic (Topolovac Col. 19, Lns. 17-30, the database is able to identify the BOM, the specific materials on the BOM that qualify for a specific relationship, and using that relationship to match throughout the data field); and extracting the material information comprised by the material corresponding to the description information in the case that there is the extraction logic matching the description information in the preset extraction logic (Topolovac Col. 19, Lns. 20-31, extracting information from the element table, aggregating and forming a list of grouped materials). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Markham with the additional matching of subcategories found on a BOM of Topolovac. The motivation for doing so would be to map and group all applicable materials together, to closely monitor the manufacturing process waste (Topolovac Col. 6, Lns. 36-54, every BOM is analyzed and group to get an overall picture of the materials present and used for a manufacturing process).

Regarding claim 27, modified Markham teaches the electronic device according to claim 26. Markham fails to explicitly disclose further comprising: obtaining the extraction logic matching the description information in the case that there is the extraction logic matching the description information in the preset extraction logic; searching the data mapping table through the extraction logic, and obtaining a material type corresponding to the extraction logic; determining a matching relationship between the description information and the material type according to the material type corresponding to the extraction logic; and determining the material type to which the material information comprising the description information belongs according to the matching relationship between the description information and the material type. Topolovac teaches further comprising: obtaining the extraction logic matching the description information in the case that there is the extraction logic matching the description information in the preset extraction logic (Topolovac Col. 22, Lns. 27-45, a variety of schemes may be entered to specifically categorize bill of materials based on the users preference; Col. 19, Lns. 17-30, the database is able to identify the BOM, the specific materials on the BOM that qualify for a specific relationship, and using that relationship to match throughout the data field); searching the data mapping table through the extraction logic, and obtaining a material type corresponding to the extraction logic (Topolovac Col. 12, Lns. 24-40, the information about the materials are stored in tables, and how they relate may also be found; Col. 22, Lns. 27-45, a variety of schemes may be entered to specifically categorize bill of materials based on the users preference, and the materials may be given a specific identifier); determining a matching relationship between the description information and the material type according to the material type corresponding to the extraction logic (Topolovac Col. 19, Lns. 17-30, the database is able to identify the BOM, the specific materials on the BOM that qualify for a specific relationship, and using that relationship to match throughout the data field); and determining the material type to which the material information comprising the description information belongs according to the matching relationship between the description information and the material type (Topolovac Col. 19, Lns. 20-31, extracting information from the element table, aggregating and forming a list of grouped materials). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Markham with the ability to map specifics of the BOM, within categories, specific materials, and variety of materials of Topolovac. The motivation for doing so would be to map and group all applicable materials together, to closely monitor the manufacturing process waste (Topolovac Col. 6, Lns. 36-54, every BOM is analyzed and group to get an overall picture of the materials present and used for a manufacturing process).


Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive.
Regarding 101, Applicant points to Alice examples of what is considered significantly more and points to the specification where the determining circuit is configured to perform information collection and analyze the information. Examiner would like to discuss MPEP 2106.05 I A, where the discussion of allowable “significantly more” is discussed. In this section, the relevant considerations are for evaluating whether the additional elements amount to an inventive concept. The determining circuit is the additional element, and is presented as a computer element, that applies the abstract idea. The receiving of information, and determination does not change or improve how the determining circuit is presented and simply recites the idea of a solution. The “specific product” cited by the Applicant, is not the circuit, but rather discuss the abstract idea of data manipulation, and it being done automatically with computer elements does not amount to integration into a practical application. Further, reciting that the claim integrates an abstract idea into a practical application, with no limitation language to suggest more than an application on the computer, does not provide enough to amount to practical application. 
Regarding 102, Applicant points to the amended claim language found in independent claim 11, and that the limitations are not found in Markham Para. [0013]. Examiner would like to add citations to a variety of locations throughout Markham, including Markham Para. [0009-0010] where data associated with the material is obtained, and the information includes specific recommendations for that specific material. Further, Markham Para. [0136-0137] discloses that the materials include smart tags to verify that the record is correct and accurate, and 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 104778540 A Deng teaches management of bill of materials for manufacturing process (Technical Field).
Conclusion
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629